Citation Nr: 1017449	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  04-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for an occupational 
disease, to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) and Board remand.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for 
a psychiatric disorder and an occupational disease, to 
include as due to inservice chemical exposure.  The Board 
acknowledges that the RO provided the Veteran with a VA 
examination in March 1999 with respect to these claims.  
However, review of the March 1999 VA examination report 
reveals that it is inadequate upon which to base an appellate 
decision.

Specifically, the VA examiner noted the Veteran's complaints 
of depression and diagnosed "status post chemical burn to 
scalp with significant scarring and disfigurement."  
However, the VA examiner did not provide an opinion as to 
whether the Veteran's depression or residuals of a chemical 
burn to the scalp are related to his active duty service.  In 
addition, the March 1999 VA examination report does not 
reflect that the examiner reviewed the Veteran's claims file.  
The Board acknowledges that VA did not have an obligation to 
provide a VA examination addressing the etiology of the 
Veteran's claims for service connection for psychiatric 
disorder and an occupational disease in this case.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Nevertheless, 
once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Because the March 
1999 VA examiner failed to review the Veteran's claims file 
and provide an opinion as to the etiology of the Veteran's 
psychiatric disorder and occupational disease, the March 1999 
VA examination is inadequate upon which to base an appellate 
decision.  Id., see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that when the medical evidence of 
record is insufficient, in the opinion of the Board, the 
Board must supplement the record by seeking an advisory 
opinion or ordering a medical examination).  Accordingly, new 
VA examinations must be conducted to determine whether the 
Veteran's current psychiatric disorder and occupational 
disease are related to his active duty service.

In addition, the Veteran's claims file reflects diagnoses of 
numerous psychiatric disorders, including depression, major 
depressive disorder, dysthymia, bipolar depression, mood 
disorder, depressive neurosis, and posttraumatic stress 
disorder (PTSD).  A claim of entitlement to service 
connection for PTSD includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In a 
June 2003 rating decision, the RO denied entitlement to 
service connection for depression.  The RO most recently 
considered the Veteran's claim in a February 2010 
supplemental statement of the case.  While the February 2010 
supplemental statement of the case captioned the Veteran's 
claim as entitlement to service connection for a psychiatric 
disorder, neither the February 2010 supplemental statement of 
the case, the November 2006 supplemental statement of the 
case, the January 2004 statement of the case, nor the June 
2003 rating decision reflect that the RO considered whether 
the Veteran's other diagnosed psychiatric disorders of record 
are related to service.  As the RO has not yet adjudicated 
whether the Veteran's other psychiatric disorders encompassed 
within his claim of entitlement to service connection for 
depression are related to his active duty service, remand is 
required for the RO to consider the evidence of record and 
readjudicate the claim in light of Clemons in order to avoid 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993) (when the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

With regard to the diagnoses of PTSD of record, before 
providing the Veteran with a VA examination to determine the 
etiology of his diagnosed psychiatric disorders, the RO 
should review the claims file and prepare a summary of all 
the claimed stressors and submit this list, along with all 
associated documents, to the Joint Services Records Research 
Center (JSRRC) for verification with a request to provide any 
information that might corroborate the Veteran's alleged 
stressors.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
Veteran of what information or evidence is 
needed in order to substantiate his claim 
for entitlement to service connection for 
an acquired psychiatric disorder, to 
include depression, major depressive 
disorder, dysthymia, bipolar depression, 
and PTSD, and it must assist the Veteran 
by making reasonable efforts to obtain the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

2.  The RO must request from the Veteran a 
comprehensive statement containing as much 
detail as possible regarding the stressors 
to which he alleges he was exposed in 
service.  The Veteran must be asked to 
provide specific details of the claimed 
stressful events he experienced during 
service, such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The RO must ask the Veteran to 
comment specifically on the approximate 
date of which each incident occurred that 
he describes.  The Veteran must be advised 
that this information is vitally necessary 
to obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be as 
specific as possible because without such 
details, an adequate search for verifying 
information cannot be conducted.  He must 
also be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service, such as statements of fellow 
service members.

3.  Whether or not the additional evidence 
is obtained, the RO must review the 
Veteran's claims file and prepare a 
summary of all claimed stressors, to 
include those identified in the Veteran's 
VA treatment records.  The RO must send 
this summary and the information of record 
regarding the Veteran's service, including 
copies of any records relevant to the 
claim, to the JSRRC, and must ask JSRRC to 
provide any available information that 
might corroborate the Veteran's alleged 
inservice stressors.  If JSRRC is unable 
to provide the specific information 
requested, they must be asked to direct 
the RO to any additional appropriate 
sources.  All documentation received by 
the RO from JSRRC must be associated with 
the claims file.  The RO must ask JSRRC to 
discuss in its response what the records 
show with regard to the stressors 
identified by the Veteran.

4.  Thereafter, the RO must afford the 
Veteran a VA psychiatric examination to 
determine the current existence and 
etiology of any psychiatric disorder 
found.  The claims file and a copy of this 
remand must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  The examiner must 
integrate the previous psychiatric 
findings and diagnoses of current findings 
to obtain a true picture of the nature of 
the Veteran's psychiatric status.  The RO 
must specify for the examiner any stressor 
or stressors that it has determined are 
established by the record and the examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the Veteran was 
exposed to a stressor in service.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; and (2) whether there is a link 
between the current symptomatology and one 
or more of the inservice stressors found 
to be established by the record and found 
sufficient to produce PTSD by the 
examiner.  The examiner must also provide 
an opinion as to whether any of the 
Veteran's other psychiatric disorders, 
including depression, major depressive 
disorder, dysthymia, mood disorder, 
depressive neurosis, and bipolar 
depression, are related to his active duty 
service.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the requested 
opinion(s) without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

5.  The RO must provide the Veteran with 
an appropriate VA examination to determine 
the etiology of any current occupational 
disease, to include a skin disorder, 
found.  The claims file must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical evidence, 
to include the Veteran's statements and 
testimony of record, and after conducting 
an interview of the Veteran, the examiner 
must provide an opinion as to whether the 
Veteran's current occupational disease was 
caused or aggravated by his military 
service, to include inservice chemical 
exposure.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the requested 
opinion(s) without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

6.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any of the 
aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  After the development requested has 
been completed, the RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If either of 
the reports is deficient in any manner, 
the RO must implement corrective 
procedures at once.

8.  After completing the above directives, 
and any other development that may be 
indicated, the RO must readjudicate the 
Veteran's claim for entitlement to service 
connection for a psychiatric disorder, to 
include depression, major depressive 
disorder, dysthymia, PTSD, mood disorder, 
depressive neurosis, and bipolar 
depression.  Specifically, the RO must 
address determine whether service 
connection is warranted for any of the 
Veteran's diagnosed psychiatric 
disabilities.  The RO must also 
readjudicate the Veteran's claim for 
entitlement to service connection for an 
occupational disease, to include as due to 
inservice chemical exposure.  If any of 
the claims remain denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


